DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Referring to the arguments filed 11/9/2020:
I.  Referring to the arguments to the 35 U.S.C. 103 rejections of claims 29 and 39 (arguments: page 11 line 7 to page 14 line 16):  Van Nee et al do not specifically disclose … for each of the groups, determining respective pre-coding weights based on the acquired channel condition information, wherein the respective pre-coding weights of different groups are determined according to different disturbance mitigation approaches.  Silverman et al disclose in Section 0012 that AP groups each clients by the client’s ability to supper interference by grouping AP clients with no IC capability and grouping clients with IC capability.  After grouping the clients according to IC capability, the constraint to suppress interference through transmit precoding can be relaxed to clients with IC capability or relatively strong IC capability, which is one disturbance mitigation approach, and interference suppression through transmit precoding is not relaxed to clients with no IC capability or with weaker IC capability, which is another disturbance mitigation approach.  This allows for better beamforming gain and improved signal-to-interference plus noise ratio to clients with no IC capability or with weaker IC capability.  The arguments argue that Silverman et al do not disclose that the group of AP clients with no IC capability and group of AP clients with IC capability are formed based on channel conditions.  However, Silverman et al disclose in Figures 2-3 and Sections 0015-0027 wherein the AP determines channel conditions, such as packet error rate and SIR, and then uses the determined channel conditions to group AP clients according to IC capability; specifically, the “AP derives an estimate of an IC capability of the client based 

II.  Referring to the arguments to the 35 U.S.C. 103 rejections of claims 36 and 51 (arguments: page 14 line 17 to page 15 line 4):  The arguments argue that the base station of Van Nee et al perform the claimed method of claims 36 and 51.  However, the UE of Van Nee et al can also read on the claimed method of claims 36 and 51, as follows:
Referring to claims 36 and 51, Van Nee et al disclose in Figures 1-13 a disturbance mitigation method (interference reduction/suppression; Sections 0043, 0050, 0054, 0055, 0061, 0063, 0092, 0100, 0101, 0138, 0140, 0141, 0143, 0144, 0162, 0163, 0165, 0185-0187, and 0191) of a wireless communication device (UE 142a-n/242a-n) served by … communication element (BS 102/202) of a distributed antenna system (MU-MIMO system, Sections 0043, 0050; each BS 102/202 has a plurality of antenna 132a-n/232a-n of the MU-MIMO system), wherein each of the communication elements is associated with two or more antenna elements (each BS 102/202 has a plurality of antenna 132a-n/232a-n of the MU-MIMO system) of the distributed antenna system, and wherein each of the communication elements is configured to partition (step 606/808) the wireless communication device to a respective one of at least two groups, the method comprising:
Acquiring (step 606/808) grouping information indicative of, for each of the two or more communication elements, which of the least two groups the wireless communication device is partitioned to.  Step 602/802: each BS 102/202 serves a plurality of UE 142a-n/242a-n that are within range of BS 102/202 and request resources from BS 102/202.  Step 604/806:  BS 102/202 sends training, sounding and/or pilot symbols to a UE 142a-n/242a-n, and then UE 142a-n/242a-n determines CSI based on the training, sounding and/or pilot symbols and sends the CSI to BS 102/202.  Step 606/808:  BS 102/202 splits UE 142a-n/242a-n into groups based on the received CSI to determine groupings of UE 
Determining (step 608/810) transmission and/or reception beam-forming parameters (which beams 264a-n to transmit/receive data on) based on the grouping information.  Step 608/810: BS 102/202 determines a precoding matrix for each group for beamforming, by generating a precoding matrix for each group of UE 142a-n/242a-n in order to generate a beam for each group, wherein each beam carries a signal or set of signals corresponding to each group.  For example: UE 142a-n/242a-n are split into groups 266a-n: a first signal or set of signals may be sent to a first group 266a of UEs 242a using a first beam 264a and a second signal or set of signals may be sent to a second group 266n of UEs 242n using a second beam 264n (Section 0099 lines 13-17); correspondingly, in Figure 9 step 910: UEs 242a of a first group 266a uses spatial filtering and beam-forming parameters to receive the transmitted first signals using a first beam 264a, and UEs 242n of a first group 266n uses spatial filtering and beam-forming parameters to receive/recover the transmitted second signals using a second beam 264n (claimed “claimed “determining transmission and/or reception beam-forming parameters based on the grouping information”).  So: UE 142a-n/242a-n perform the claimed “determining transmission and/or reception beam-forming parameters based on the grouping information” since UE 142a-n/242a-n uses beam-forming parameters to receive/recover signals directed to the group that UE 142a-n/242a-n 
Van Nee et al do not disclose a disturbance mitigation method of a wireless communication device served by two or more communication elements of a distributed antenna system, wherein each of the communication elements is associated with two or more antenna elements of the distributed antenna system…
IIzuka et al disclose in Figures 4-5 that UE 100 is served by BS 210 and BS 220, wherein each of BS 210 and BS 220 have a plurality of antenna to transmit/receive data.  Refer to Sections 0006, 0068, 0154-0163, and 0178.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a disturbance mitigation method of a wireless communication device served by two or more communication elements of a distributed antenna system, wherein each of the communication elements is associated with two or more antenna elements of the distributed antenna system…  One would have been motivated to do so to allow UE to communicate with multiple BS, making the system more efficient and allowing faster communication.

III.  Referring to the arguments to the 35 U.S.C. 103 rejections of claims 31, 32, 41, and 42 (arguments: page 15 line 9 to page 16 line 4):  The arguments argue that Yi et al do not disclose the claimed “wherein each of the at least two wireless communication devices belongs to a set of wireless communication devices assigned a same uplink pilot signal”.  Yi et al disclose in Sections 0069 and 0072 wherein each user group uses the same uplink pilot signal and each user group avoids using the same uplink pilot signal as a user group of a neighboring cell to avoid interference.  So, each user group uses the same uplink pilot signal and each user group of a neighboring cell uses the same uplink pilot signal, wherein the same uplink pilot signal of the user group and the same uplink pilot signal of the user group of a neighboring cell are different to avoid interference.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 33, 39, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0315938 to Van Nee et al in view of U.S. Publication No. 2015/0003261 to Silverman et al, and in further view of U.S. Publication No. 2017/0279515 to Wu et al.
Referring to claim 29, Van Nee et al disclose in Figures 1-13 a disturbance mitigation (interference reduction/suppression; Sections 0043, 0050, 0054, 0055, 0061, 0063, 0092, 0100, 0101, 0138, 0140, 0141, 0143, 0144, 0162, 0163, 0165, 0185-0187, and 0191) method of a communication element (BS 102/202) for a distributed antenna system (MU-MIMO system, Sections 0043, 0050; each BS 102/202 has a plurality of antenna 132a-n/232a-n of the MU-MIMO system), wherein the communication element is associated with two or more antenna elements (each BS 102/202 has a plurality of antenna 132a-n/232a-n) of the distributed antenna system, the method comprising:
Acquiring (step 604/806) channel condition information associated with at least two of a plurality of wireless communication devices (UE 142a-n/242a-n) served by the communication element.  Step 602/802: each BS 102/202 serves a plurality of UE 142a-n/242a-n that are within range of BS 102/202 and request resources from BS 102/202.  Step 604/806:  BS 102/202 sends training, sounding 
Partitioning (step 606/808) the plurality of wireless communication devices into at least two groups based on the acquired channel condition information.  Step 606/808:  BS 102/202 splits UE 142a-n/242a-n into groups based on the received CSI to determine groupings of UE 142a-n/242a-n.   The determination of the groups of UE 142a-n/242a-n may be based on factors such as spatial location, signal direction, group size, distance between angles, UE 142a-n/242a-n capability, user preference, resource usage, etc.
For each of the groups, determining (step 608/810) respective pre-coding weights based on the acquired channel condition information, wherein the respective pre-coding weights of different groups are determined according to different disturbance mitigation approaches (some form of eigenmode selection).  Step 608/810: BS 102/202 determines a precoding matrix for each group for beamforming, by generating a precoding matrix for each group of UE 142a-n/242a-n in order to generate a beam for each group, wherein each beam carries a signal or set of signals corresponding to each group.  A precoding matrix may include weighting factors that weight transmissions for each antenna 132a-n/232a-n of BS 102/202 to allow BS 102/202 to steer transmitted signals in a particular spatial direction.  For example: UE 142a-n/242a-n are split into groups 266a-n; a first signal or set of signals may be sent to a first group 266a of UEs 242a using a first beam 264a and a second signal or set of signals may be sent to a second group 266n of UEs 242n using a second beam 264n.  Each group 266a-n may only “see” signaling relevant to that group 266a-n: group A 266a only receives a first beam 264a and group N 266n only receives a last beam 264n.  UEs 242 in one group 266 may receive reduced or minimal interference from transmissions to another group 266.  Within one group 266, BS 102/202 “may use resolvable LTFs and some form of eigenmode selection (e.g., minimum mean-square error (MMSE)-eigenmode selection (MMSE-ES) or multi-user eigenmode transmission (MET)) such that wireless communication devices 
Transmitting (step 610/814) a signal comprising respective symbols intended for corresponding ones of the plurality of wireless communication devices, wherein the symbols intended for wireless communication devices of each group are pre-coded using the determined respective pre-coding weights of the group...  Step 610/814: BS 102/202 transmits a beamformed signal to each group 
266 of UE 142a-n/242a-n using the precoding matrix of precoding weights for each group 266.  Each signal comprises a plurality of symbols transmitted in symbol periods (Sections 0066, 0071-0076, 0091, and 0193-0197).  Refer to Sections 0040-0218.
Van Nee et al do not specifically disclose … for each of the groups, determining respective pre-coding weights based on the acquired channel condition information, wherein the respective pre-coding weights of different groups are determined according to different disturbance mitigation approaches.  
Silverman et al disclose in Section 0012 that AP groups each clients by the client’s ability to supper interference by grouping AP clients with no IC capability and grouping clients with IC capability.  After grouping the clients according to IC capability, the constraint to suppress interference through transmit precoding can be relaxed to clients with IC capability or relatively strong IC capability, which is one disturbance mitigation approach, and interference suppression through transmit precoding is not relaxed to clients with no IC capability or with weaker IC capability, which is another disturbance mitigation approach.  This allows for better beamforming gain and improved signal-to-interference plus noise ratio to clients with no IC capability or with weaker IC capability. Therefore, it would have been , wherein the respective pre-coding weights of different groups are determined according to different disturbance mitigation approaches.  One would have been motivated to do so make the system more flexible by supporting different disturbance mitigation approaches and to improve communication quality.
Van Nee et al also do not disclose … transmitting a signal comprising respective symbols intended for corresponding ones of the plurality of wireless communication devices, wherein the symbols intended for wireless communication devices of each group are pre-coded using the determined respective pre-coding weights of the group, and wherein the pre-coded symbols of at least two of the groups are super-positioned to form the signal.  
Wu et al disclose in Figures 5-6 and Sections 0156, 0165, 0157, 0172, 0179, 0181, 0186, and 0201 a method wherein symbols are pre-coded and then super-position is performed on the pre-coded symbols to form a signal.  Van Ness et al also disclose in Section 0068 that super-position can be performed on data.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … transmitting a signal comprising respective symbols intended for corresponding ones of the plurality of wireless communication devices, wherein the symbols intended for wireless communication devices of each group are pre-coded using the determined respective pre-coding weights of the group, and wherein the pre-coded symbols of at least two of the groups are super-positioned to form the signal.  One would have been motivated to do so to perform super-position on symbols to sum up the symbols to facilitate data transmission. 
Referring to claim 39, Van Nee et al disclose in Figures 1-13 a disturbance mitigation apparatus (BS 102/202) for a communication element (BS 102/202) for a distributed antenna system, wherein the communication element is configured to be associated with two or more antenna elements of the 
Acquisition of channel condition information associated with at least two of a plurality of wireless communication devices served by the communication element.
Partitioning of the plurality of wireless communication devices into at least two groups based on the acquired channel condition information.
For each of the groups, determination of respective pre-coding weights based on the acquired channel condition information, wherein the respective pre-coding weights of different groups are determined according to different disturbance mitigation approaches.
Transmission of a signal comprising respective symbols intended for corresponding ones of the plurality of wireless communication devices, wherein the symbols intended for wireless communication devices of each group are pre-coded using the determined respective pre-coding weights of the group...
Van Nee et al do not specifically disclose … for each of the groups, determination of respective pre-coding weights based on the acquired channel condition information, wherein the respective pre-coding weights of different groups are determined according to different disturbance mitigation approaches.
Van Nee et al also do not disclose … transmission of a signal comprising respective symbols intended for corresponding ones of the plurality of wireless communication devices, wherein the symbols intended for wireless communication devices of each group are pre-coded using the determined respective pre-coding weights of the group, and wherein the pre-coded symbols of at least two of the groups are super-positioned to form the signal.  Refer to the rejection of claim 29.
Referring to claims 33 and 43, Van Nee et al disclose in Figures 1-13 wherein partitioning the plurality of wireless communication devices into at least two groups comprises partitioning a first wireless communication device to a first group when an associated signal strength of the first wireless 
thereby making one group with the four highest rates and another group with the four lowest rates.  So: like data rates of UE 142a-n/242a-n, BS 102/202 can order the received signal strength of UE 142a-n/242a-n, and group UE 142a-n/242a-n with higher received signal strength in one group and group of UE 142a-n/242a-n with lower received signal strength in another group.  Refer to Sections 0040-0218.
Referring to claim 44, Van Nee et al disclose in Figures 1-13 wherein the disturbance mitigation approach for determining the respective pre-coding weights for a primary one of the groups is an interference suppression approach (interference reduction/suppression using some form of eigenmode selection; Sections 0043, 0050, 0054, 0055, 0061, 0063, 0092, 0100, 0101, 0138, 0140, 0141, 0143, 0144, 0162, 0163, 0165, 0185-0187, and 0191).  For example: UE 142a-n/242a-n are split into groups 266a-n; a first signal or set of signals may be sent to a first group 266a of UEs 242a using a first beam 264a and a second signal or set of signals may be sent to a second group 266n of UEs 242n using a second beam 264n.  Each group 266a-n may only “see” signaling relevant to that group 266a-n: group A 266a only receives a first beam 264a and group N 266n only receives a last beam 264n.  UEs 242 in one group 266 may receive reduced or minimal interference from transmissions to another group 266.  Within one group 266, BS 102/202 “may use resolvable LTFs and some form of eigenmode selection (e.g., minimum mean-square error (MMSE)-eigenmode selection (MMSE-ES) or multi-user eigenmode transmission (MET)) such that wireless communication devices (e.g., clients) 242 within a group 266 receive signals intended for all wireless communication devices (e.g., clients) 242 in the same group 266 (Section 0101 lines 17-24); (claimed “wherein the disturbance mitigation approach for determining the respective pre-coding weights for a primary one of the groups is an interference suppression 
Van Nee et al do not specifically disclose wherein the disturbance mitigation approach for determining the respective pre-coding weights for a primary one of the groups is an interference suppression approach.
Silverman et al disclose in Section 0012 that AP groups each clients by the client’s ability to supper interference by grouping AP clients with no IC capability and grouping clients with IC capability.  After grouping the clients according to IC capability, the constraint to suppress interference through transmit precoding can be relaxed to clients with IC capability or relatively strong IC capability, and interference suppression through transmit precoding is not relaxed to clients with no IC capability or with weaker IC capability (claimed “interference suppression approach”).  This allows for better beamforming gain and improved signal-to-interference plus noise ratio to clients with no IC capability or with weaker IC capability.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the disturbance mitigation approach for determining the respective pre-coding weights for a primary one of the groups is an interference suppression approach. One would have been motivated to do so to suppress interference to improve communication quality.
Claims 30, 40, and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0315938 to Van Nee et al in view of U.S. Publication No. 2015/0003261 to Silverman et al in view of U.S. Publication No. 2017/0279515 to Wu et al, and in further view of U.S. Publication No. 2019/0261202 to Tang et al.
Referring to claims 30 and 40, Van Nee et al disclose in Figures 1-13 wherein there is a respective channel (first beam 264a of a first channel/subcarrier 140 and second bean 264 of a second 
	…downlink pilot signals transmitted to the at least two wireless communication devices.  Step 604/806: BS 102/202 sends training, sounding and/or pilot symbols to UE 142a-n/242a-n.  
Determining, for each of the respective channels, a channel estimate based on measurements performed on the downlink pilot signals.  Step 604/806:  BS 102/202 sends training, sounding and/or pilot symbols to a UE 142a-n/242a-n, and then UE 142a-n/242a-n determines CSI based on the training, sounding and/or pilot symbols and sends the CSI to BS 102/202; BS 102/202 determines a channel estimate for each channel based on the CSI from UE 142a-n/242a-n.  Refer to Sections 0040-0218.
Van Nee et al do not disclose … receiving uplink pilot signals transmitted by the at least two wireless communication devices; and determining, for each of the respective channels, a channel estimate based on measurements performed on the uplink pilot signals.  
Tang et al disclose in Figure 8 and Sections 0009, 0135, and 0148 wherein UE sends uplink pilot signals to BS, and then BS measures the uplink pilot signals to determine the channel quality of the uplink channel between UE and BS.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … receiving uplink pilot signals transmitted by the at least two wireless communication devices; and determining, for each of the respective channels, a channel estimate based on measurements performed on the uplink pilot signals.  One would have been motivated to do so since UE can send uplink pilot signals to BS so that BS can determine the channel conditions by measuring the uplink pilot signals.  

Refer to Sections 0040-0218.
Referring to claim 48, Van Nee et al disclose in Figures 1-13 further comprising the two or more antennas (MU-MIMO system, Sections 0043, 0050; each BS 102/202 has a plurality of antenna 132a-n/232a-n of the MU-MIMO system).  Refer to Sections 0040-0218.
Referring to claim 49, Van Nee et al disclose in Figures 1-13 a distributed antenna system comprising a plurality of communication elements (MU-MIMO system, Sections 0043, 0050; each BS 102/202 is part of the MU-MIMO system) according to claim 47, further comprising, for each of the plurality of communication elements, two or more associated antenna elements (MU-MIMO system, Sections 0043, 0050; each BS 102/202 has a plurality of antenna 132a-n/232a-n of the MU-MIMO system).  Refer to Sections 0040-0218.
Claims 31, 32, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0315938 to Van Nee et al in view of U.S. Publication No. 2015/0003261 to Silverman et al in view of U.S. Publication No. 2017/0279515 to Wu et al in view of U.S. Publication No. 2017/0195140 to Yi et al in view of U.S. Publication No. 2006/0209670 to Gorokhov et al, and in further view of U.S. Publication No. 2019/0261202 to Tang et al.
Referring to claims 31 and 41, Van Nee et al disclose in Figures 1-13 … wherein acquiring channel condition information comprises:
… downlink pilot signals transmitted to the at least two wireless communication device.  Step 604/806: BS 102/202 sends training, sounding and/or pilot symbols to UE 142a-n/242a-n.  
downlink pilot signals.  Step 604/806:  BS 102/202 sends training, sounding and/or pilot symbols to a UE 142a-n/242a-n, and then UE 142a-n/242a-n determines CSI based on the training, sounding and/or pilot symbols and sends the CSI to BS 102/202; BS 102/202 determines a channel estimate for each channel based on the CSI from UE 142a-n/242a-n.  Refer to Sections 0040-0218.
Van Nee et al do not disclose wherein each of the at least two wireless communication devices belongs to a set of wireless communication devices assigned a same uplink pilot signal, wherein there is a composite channel between each set of wireless communication devices and each of the two or more antenna elements, and wherein acquiring channel condition information comprises: receiving uplink pilot signals transmitted by the at least two wireless communication devices; and determining, for each of the composite channels, a channel estimate based on measurements performed on the uplink pilot signals.
Yi et al disclose in Sections 0069 and 0072 wherein each user group uses the same uplink pilot signal and each user group avoids using the same uplink pilot signal as a user group of a neighboring cell to avoid interference (claimed “…each of the at least two wireless communication devices belongs to a set of wireless communication devices assigned a same uplink pilot signal…”).  Gorokhov et al disclose in Figure 5 and Section 0068 that antenna group 502 forms a composite channel between MS 508 and MS 510 (claimed “…there is a composite channel between each set of wireless communication devices and each of the two or more antenna elements, … determining, for each of the composite channels…”).  Tang et al disclose in Figure 8 and Sections 0009, 0135, and 0148 wherein UE sends uplink pilot signals to BS, and then BS measures the uplink pilot signals to determine the channel quality of the uplink channel between UE and BS (claimed “…and wherein acquiring channel condition information comprises: receiving uplink pilot signals transmitted by the at least two wireless communication devices; and determining, for each of the composite channels, a channel estimate based on measurements uplink pilot signals”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein each of the at least two wireless communication devices belongs to a set of wireless communication devices assigned a same uplink pilot signal, wherein there is a composite channel between each set of wireless communication devices and each of the two or more antenna elements, and wherein acquiring channel condition information comprises: receiving uplink pilot signals transmitted by the at least two wireless communication devices; and determining, for each of the composite channels, a channel estimate based on measurements performed on the uplink pilot signals.  One would have been motivated to do so so that users in the same group use the same uplink pilot signal to avoid interference, so that UEs of the same group can send/receive data on a composite channel to simplify the system, and since UE can send uplink pilot signals to BS so that BS can determine the channel conditions by measuring the uplink pilot signals.  
Referring to claims 32 and 42, Van Nee et al do not disclose wherein partitioning the plurality of wireless communication devices into at least two groups comprises partitioning wireless communication devices assigned the same uplink pilot signal to a same group.
Yi et al disclose in Sections 0069 and 0072 wherein each user group uses the same uplink pilot signal and each user group avoids using the same uplink pilot signal as a user group of a neighboring cell to avoid interference.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein partitioning the plurality of wireless communication devices into at least two groups comprises partitioning wireless communication devices assigned the same uplink pilot signal to a same group.  One would have been motivated to do so so that users in the same group use the same uplink pilot signal to avoid interference. 
Claim 34 and 45 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0315938 to Van Nee et al in view of U.S. Publication No. 2015/0003261 to Silverman et al in view .
Referring to claim 34, Van Nee et al disclose in Figures 1-13 wherein the disturbance mitigation approach for determining the respective pre-coding weights for a first one of the groups is an interference suppression approach (interference reduction/suppression using some form of eigenmode selection; Sections 0043, 0050, 0054, 0055, 0061, 0063, 0092, 0100, 0101, 0138, 0140, 0141, 0143, 0144, 0162, 0163, 0165, 0185-0187, and 0191) … For example: UE 142a-n/242a-n are split into groups 266a-n; a first signal or set of signals may be sent to a first group 266a of UEs 242a using a first beam 264a and a second signal or set of signals may be sent to a second group 266n of UEs 242n using a second beam 264n.  Each group 266a-n may only “see” signaling relevant to that group 266a-n: group A 266a only receives a first beam 264a and group N 266n only receives a last beam 264n.  UEs 242 in one group 266 may receive reduced or minimal interference from transmissions to another group 266.  Within one group 266, BS 102/202 “may use resolvable LTFs and some form of eigenmode selection (e.g., minimum mean-square error (MMSE)-eigenmode selection (MMSE-ES) or multi-user eigenmode transmission (MET)) such that wireless communication devices (e.g., clients) 242 within a group 266 receive signals intended for all wireless communication devices (e.g., clients) 242 in the same group 266 (Section 0101 lines 17-24); (claimed “wherein the disturbance mitigation approach for determining the respective pre-coding weights for a primary one of the groups is an interference suppression approach…”, wherein BS 102/202 uses some form of eigenmode selection for each group 266 to transmit signals to UE 142a-n/242a-n of each group 266 to reduce interference between each group 266).  Refer to Sections 0040-0218.  Refer also to Silverman et al rejection below.
Van Nee et al do not specifically disclose wherein the disturbance mitigation approach for determining the respective pre-coding weights for a first one of the groups is an interference suppression approach…
interference suppression approach”).  This allows for better beamforming gain and improved signal-to-interference plus noise ratio to clients with no IC capability or with weaker IC capability.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the disturbance mitigation approach for determining the respective pre-coding weights for a primary one of the groups is an interference suppression approach… One would have been motivated to do so to suppress interference to improve communication quality.
	Van Nee et al also do not disclose wherein the disturbance mitigation approach for determining the respective pre-coding weights for a first one of the groups is an interference suppression approach and the disturbance mitigation approach for determining the respective pre-coding weights for a second one of the groups is a channel gain compensation approach.
Lim et al disclose in Sections 0030-0032and claim 2 that canceling interference at a node by compensating the channel gain at the node.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the disturbance mitigation approach for determining the respective pre-coding weights for a first one of the groups is an interference suppression approach (refer to Van Nee et al and Silverman et al rejection above) and the disturbance mitigation approach for determining the respective pre-coding weights for a second one of the groups is a channel gain compensation approach.  One would have been motivated to do so since channel gain compensation is a conventional form of disturbance/interference mitigation.
wherein the disturbance mitigation approach for determining the respective pre-coding weights for a secondary one of the groups is a channel gain compensation approach.
Lim et al disclose in Sections 0030-0032and claim 2 that canceling interference at a node by compensating the channel gain at the node.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the disturbance mitigation approach for determining the respective pre-coding weights for a secondary one of the groups is a channel gain compensation approach.  One would have been motivated to do so since channel gain compensation is a conventional form of disturbance/interference mitigation.
Claims 35 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0315938 to Van Nee et al in view of U.S. Publication No. 2015/0003261 to Silverman et al in view of U.S. Publication No. 2017/0279515 to Wu et al in view of U.S. Publication 2008/0318614 to IIzuka et al, and in further view of U.S. Publication No. 2014/0029689 to Liu et al.
Van Nee et al disclose do not disclose wherein a particular wireless communication device is served by the communication element and by at least one further communication element of the distributed antenna system, and wherein the determined pre-coding weights of the group of the particular wireless communication device are configured to cause constructive combination, at the particular wireless communication device, of the symbols intended for the particular wireless communication device.
IIzuka et al disclose in Figures 4-5 that UE 100 is served by BS 210 and BS 220, wherein each of BS 210 and BS 220 have a plurality of antenna to transmit/receive data (claimed “a particular wireless communication device is served by the communication element and by at least one further communication element of the distributed antenna system”).  Refer to Sections 0006, 0068, 0154-0163, and 0178.  Liu et al disclose in Sections 0016, 0062, 0090, and 0093 wherein a precoding vector/matrix is the determined pre-coding weights of the group of the particular wireless communication device are configured to cause constructive combination, at the particular wireless communication device, of the symbols intended for the particular wireless communication device”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein a particular wireless communication device is served by the communication element and by at least one further communication element of the distributed antenna system, and wherein the determined pre-coding weights of the group of the particular wireless communication device are configured to cause constructive combination, at the particular wireless communication device, of the symbols intended for the particular wireless communication device.  One would have been motivated to do so to allow UE to communicate with multiple BS, making the system more efficient and allowing faster communication, and to perform construction combination on symbols to improve communication quality.
Claims 36, 37, 51, 52, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0315938 to Van Nee et al in view of U.S. Publication No. 2015/0003261 to Silverman et al in view of U.S. Publication No. 2017/0279515 to Wu et al, and in further view of U.S. Publication 2008/0318614 to IIzuka et al.
Referring to claim 36, Van Nee et al disclose in Figures 1-13 a disturbance mitigation method (interference reduction/suppression; Sections 0043, 0050, 0054, 0055, 0061, 0063, 0092, 0100, 0101, 0138, 0140, 0141, 0143, 0144, 0162, 0163, 0165, 0185-0187, and 0191) of a wireless communication device (UE 142a-n/242a-n) served by … communication element (BS 102/202) of a distributed antenna system (MU-MIMO system, Sections 0043, 0050; each BS 102/202 has a plurality of antenna 132a-n/232a-n of the MU-MIMO system), wherein each of the communication elements is associated with two or more antenna elements (each BS 102/202 has a plurality of antenna 132a-n/232a-n of the MU-MIMO system) of the distributed antenna system, and wherein each of the communication elements is 
Acquiring (step 606/808) grouping information indicative of, for each of the two or more communication elements, which of the least two groups the wireless communication device is partitioned to.  Step 602/802: each BS 102/202 serves a plurality of UE 142a-n/242a-n that are within range of BS 102/202 and request resources from BS 102/202.  Step 604/806:  BS 102/202 sends training, sounding and/or pilot symbols to a UE 142a-n/242a-n, and then UE 142a-n/242a-n determines CSI based on the training, sounding and/or pilot symbols and sends the CSI to BS 102/202.  Step 606/808:  BS 102/202 splits UE 142a-n/242a-n into groups based on the received CSI to determine groupings of UE 142a-n/242a-n.   The determination of the groups of UE 142a-n/242a-n may be based on factors such as spatial location, signal direction, group size, distance between angles, UE 142a-n/242a-n capability, user preference, resource usage, etc.
Determining (step 608/810) transmission and/or reception beam-forming parameters (which beams 264a-n to transmit/receive data on) based on the grouping information.  Step 608/810: BS 102/202 determines a precoding matrix for each group for beamforming, by generating a precoding matrix for each group of UE 142a-n/242a-n in order to generate a beam for each group, wherein each beam carries a signal or set of signals corresponding to each group.  For example: UE 142a-n/242a-n are split into groups 266a-n: a first signal or set of signals may be sent to a first group 266a of UEs 242a using a first beam 264a and a second signal or set of signals may be sent to a second group 266n of UEs 242n using a second beam 264n (Section 0099 lines 13-17; claimed “determining transmission … beam-forming parameters based on the grouping information”); UEs in group A 266a may receive a signal or set of signals sent using a first beam 264a and UEs in group N 266n may receive a signal or set of signals sent using a first beam 264n (Section 0100 lines 10-12 and Section 0101 lines 10-13; claimed 
Van Nee et al do not disclose a disturbance mitigation method of a wireless communication device served by two or more communication elements of a distributed antenna system, wherein each of the communication elements is associated with two or more antenna elements of the distributed antenna system…
IIzuka et al disclose in Figures 4-5 that UE 100 is served by BS 210 and BS 220, wherein each of BS 210 and BS 220 have a plurality of antenna to transmit/receive data.  Refer to Sections 0006, 0068, 0154-0163, and 0178.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a disturbance mitigation method of a wireless communication device served by two or more communication elements of a distributed antenna system, wherein each of the communication elements is associated with two or more antenna elements of the distributed antenna system…  One would have been motivated to do so to allow UE to communicate with multiple BS, making the system more efficient and allowing faster communication.
Referring to claim 51, Van Nee et al disclose in Figures 1-13 a disturbance mitigation apparatus (UE 142a-n/242a-n) for a wireless communication device (UE 142a-n/242a-n) configured to be served by two or more communication elements of a distributed antenna system, wherein each of the communication elements is configured to be associated with two or more antenna elements of the distributed antenna system, and wherein each of the communication elements is configured to partition the wireless communication device to a respective one of at least two groups, the apparatus comprising controlling circuitry (processor 1399) configured to cause:
Acquisition of grouping information indicative of, for each of the two or more communication elements, which of the least two groups the wireless communication device is partitioned to.

Van Nee et al do not disclose a disturbance mitigation apparatus for a wireless communication device configured to be served by two or more communication elements of a distributed antenna system, wherein each of the communication elements is configured to be associated with two or more antenna elements of the distributed antenna system…  Refer to the rejection of claim 36.
Referring to claims 37 and 52, Van Nee et al disclose in Figures 1-13 further comprising using the determined reception beamforming parameters (which beam 264a-n to receive data on) to receive a signal comprising symbols (each signal comprises a plurality of symbols transmitted in symbol periods; Sections 0066, 0071-0076, 0091, and 0193-0197) intended for the wireless communication device and symbols intended for one or more other wireless communication devices, wherein the symbols are pre-coded using respective group pre-coding weights (step 608/810), wherein the respective pre-coding weights of different groups are according to different disturbance mitigation approaches…  Step 608/810: BS 102/202 determines a precoding matrix for each group for beamforming, by generating a precoding matrix for each group of UE 142a-n/242a-n in order to generate a beam for each group, wherein each beam carries a signal or set of signals corresponding to each group.  A precoding matrix may include weighting factors that weight transmissions for each antenna 132a-n/232a-n of BS 102/202 to allow BS 102/202 to steer transmitted signals in a particular spatial direction.  For example: UE 142a-n/242a-n are split into groups 266a-n: a first signal or set of signals may be sent to a first group 266a of UEs 242a using a first beam 264a and a second signal or set of signals may be sent to a second group 266n of UEs 242n using a second beam 264n; UEs in group A 266a may receive a signal or set of signals sent using a first beam 264a and UEs in group N 266n may receive a signal or set of signals sent using a first beam 264n (Section 0100 lines 10-12 and Section 0101 lines 10-13; claimed “using the determined reception beamforming parameters to receive a signal comprising symbols intended for the wireless 
Van Nee et al do not specifically disclose further comprising using the determined reception beamforming parameters to receive a signal comprising symbols intended for the wireless communication device and symbols intended for one or more other wireless communication devices, wherein the symbols are pre-coded using respective group pre-coding weights, wherein the respective pre-coding weights of different groups are according to different disturbance mitigation approaches…
Silverman et al disclose in Section 0012 that AP groups each clients by the client’s ability to supper interference by grouping AP clients with no IC capability and grouping clients with IC capability.  After grouping the clients according to IC capability, the constraint to suppress interference through transmit precoding can be relaxed to clients with IC capability or relatively strong IC capability, which is one disturbance mitigation approach, and interference suppression through transmit precoding is not , wherein the respective pre-coding weights of different groups are according to different disturbance mitigation approaches… One would have been motivated to do so make the system more flexible by supporting different disturbance mitigation approaches and to improve communication quality.
Van Nee et al also do not disclose … and wherein the pre-coded symbols of at least two of the groups are super-positioned to form the signal.
Wu et al disclose in Figures 5-6 and Sections 0156, 0165, 0157, 0172, 0179, 0181, 0186, and 0201 a method wherein symbols are pre-coded and then super-position is performed on the pre-coded symbols to form a signal.  Van Ness et al also disclose in Section 0068 that super-position can be performed on data.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … and wherein the pre-coded symbols of at least two of the groups are super-positioned to form the signal.  One would have been motivated to do so to perform super-position on symbols to sum up the symbols to facilitate data transmission. 
Referring to claim 54, Van Nee et al disclose in Figures 1-13 a wireless communication device (UE 142a-n/242a-n)) comprising the apparatus (UE 142a-n/242a-n) of claim 51.  Refer to Sections 0040-0218.
Claims 38 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0315938 to Van Nee et al in view of U.S. Publication No. 2015/0003261 to Silverman et al in view of U.S. Publication No. 2017/0279515 to Wu et al in view of U.S. Publication 2008/0318614 to IIzuka et al, and in further view of U.S. Publication No. 2019/0261202 to Tang et al.
Van Nee et al do not disclose further comprising using the determined transmission beamforming parameters to transmit uplink pilot signals for channel estimation.
Tang et al disclose in Figure 8 and Sections 0009, 0135, 0137, 0141, 0142, and 0148 BS allocates an uplink pilot resource on a beam on which UE is to use to transmit uplink pilot signals to BS.  UE sends uplink pilot signals to BS on the allocated beam, and then BS measures the uplink pilot signals to determine the channel quality of the uplink channel between UE and BS.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … receiving uplink pilot signals transmitted by the at least two wireless communication devices; and determining, for each of the respective channels, a channel estimate based on measurements performed on the uplink pilot signals.  One would have been motivated to do so since UE can send uplink pilot signals to BS on an allocated beam so that BS can determine the channel conditions by measuring the uplink pilot signals.  
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0315938 to Van Nee et al in view of U.S. Publication No. 2015/0003261 to Silverman et al in view of U.S. Publication No. 2017/0279515 to Wu et al in view of U.S. Publication No. 2019/0261202 to Tang et al, and in further view of U.S. Patent No. 6,054,960 to Tolson et al.
Van Nee et al do not disclose wherein the plurality of communication elements are comprised in an antenna arrangement body having flexible structure and elongated shape.
Tolson et al disclose in Figures 1-3, Column 1 lines 26-32, and Column 1 line 66 to Column 2 line 29 an antenna comprising a strip of flexible insulation material, wherein the strip is extended an wherein the plurality of communication elements are comprised in an antenna arrangement body having flexible structure and elongated shape.  One would have been motivated to do so since a conventional antenna arrangement has a flexible structure and elongated shape.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 20190260459 to Jeon et al disclose in Figures 1-13 wherein a BS receives uplink reference signals from UEs, and then uses the received uplink reference signals to determine UE groupings; BS also determines beam-forming parameters for the groups of UEs.  Refer to Sections 0040-0234.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christine Ng/
Examiner, AU 2464
February 3, 2021